Estate of Harry H. Beckwith, Deceased, Edward P. Brown and Ada C. Symes, Executors v. Commissioner.Estate of Beckwith v. CommissionerDocket No. 1545-69.United States Tax CourtT.C. Memo 1971-16; 1971 Tax Ct. Memo LEXIS 319; 30 T.C.M. (CCH) 71; January 20, 1971. Filed *319 FEATHERSTONOrder FEATHERSTON, Judge: On October 29, 1970, the Court filed its Opinion ([Dec. 30,401] 55 T.C. No. 23) and entered its decision. Thereafter, the respondent on January 20, 1971, by leave of Court, filed a "Motion to Vacate Decision in Order to Permit Entry of Decision Under Rule 50" and a "Motion to Revise Opinion and Permit Entry of Decision Under Rule 50." The respondent on January 20, 1971, also filed a computation for entry of decision which is agreed to by petitioners. After due consideration of the aforesaid motions and the record in this case, it is ORDERED: That respondent's motions are granted and the decision entered October 29, 1970, is hereby vacated; and it is further ORDERED: That the opinion filed October 29, 1970, is amended by striking therefrom the last sentence "Decision will be entered for the petitioners" and inserting in lieu thereof the sentence "Decision will be entered under Rule 50."